The Brink’s Company Fourth-Quarter 2013 Earnings Conference Call NYSE:BCO January 30, 2014 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Fourth-Quarter Summary •GAAP EPS $.53 vs $.70 •Non-GAAP Summary: • EPS $.79 vs $.60 • Segment margin 8.8% vs 7.5% • Revenue up 6% (11% organic growth) Note:See reconciliation to GAAP results in Appendix 4 Full-Year Summary •GAAP EPS $1.47 vs $2.29 •Non-GAAP Summary: • EPS $2.37 vs $2.32 • Segment margin flat at 7.2% • Revenue up 6% (8% organic growth) Note:See reconciliation to GAAP results in Appendix 5 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview •Strong Fourth Quarter - International Operations •2014 Outlook •Segment margin ~7% 7 Fourth-Quarter 2013 Revenue ($1.0 billion) International Operations •Fourth Quarter 2013 •Latin America profit growth - Venezuela and Brazil •Europe profit growth - France 8 2013 Revenue ($3.9 billion) •Full Year 2013 •Latin America profit growth - Venezuela and Argentina •Europe profit down - Belgium theft loss •Asia profit growth - Hong Kong, Singapore and regional cost reductions North America •2013 Segment Margin •Fourth-Quarter1.4% •Full-Year1.8% •2016 Goal7.0%* •Increase “performing branches” in U.S. •Aggressive cost reductions •Productivity initiatives •Change U.S. revenue mix 9 2013 Revenue ($3.9 billion) * ExcludingGlobal Payments North America Segment Margin Rate- Excluding Global Payments 10 11 Goal Shift U.S. Revenue Mix to High-Value Services 12 Note:High-Value Services includes Global Services and Cash Management Services.Cash Management Services includes money processing, vaulting, ATM management and CompuSafe® Service. CIT & ATM 52% High-Value Services 48% CIT & ATM 49% High-Value Services 51% U.S. Cost Actions 2013 Actions • Overtime Pay Change • SG&A Headcount Reduction • IT Infrastructure Consolidation In-Process • Route Logistics • Field Force Automation • Centralized Billing • CompuSafe Service Focus • Overtime Management Expected to improve 2014 profit Expected to improve 2H14 profit, but primarily after 2014 13 Global Cost Strategy •Global Procurement •Vehicles, Travel Management, IT Hardware, Indirect •Organizational Consolidation •IT, Shared Services •Organizational Structure •Reviewing management span of control & layers •U.S. Productivity Actions 14 ($ billions) 2013 Costs Non-Labor Labor Growth Strategy •Latin America •Global Services •Integrated Managed Services / ATMs •Global Payments •Online Checkout •Payroll and other reloadable cards •Payment networks (ePago) 15 Organic Growth Rates CEO Overview - 2014 Outlook •Organic revenue growth 5 - 8 % •Segment margin rate ~7% •Cost and Productivity Improvements •Investing in Global Payments, Brink’s IMS, Commercial Strategy •Exploring U.S. Home Security Re-entry 16 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 4Q13 Non-GAAP Results ($ millions, except EPS) Note:See reconciliation to GAAP results in Appendix 18 Revenue Segment Operating Profit EPS Full-Year 2013 Non-GAAP Results ($ millions, except EPS) Note:See reconciliation to GAAP results in Appendix 19 Revenue Segment Operating Profit EPS Non-GAAP EPS:4Q12 Versus 4Q13 20 Note:See reconciliation to GAAP results in Appendix Non-GAAP EPS:Full Year 2012 Versus Full Year 2013 21 Note:See reconciliation to GAAP results in Appendix Organic Growth Rate Guidance 5 - 8% 22 Non-GAAP Quarterly Segment Profit 23 Second half typically stronger than first half ($ millions) See reconciliation to GAAP results in Appendix Non-GAAP Cash Flow, Capital Investment and Net Debt 24 ($ millions) (a)See reconciliation to GAAP results in Appendix (b)From continuing operations 24 Capital Expenditures and Capital Leases(b) Non-GAAP CFOA(a) (b) North America International Net Debt (a) Capex Spend Reinvestment Ratio 25 ($ millions, except ratio) Capex Spend Mix Shift Shifting Focus •Shifting mix to lower maintenance spend on vehicles and facilities •Increased spend on IT to enable business process productivity •Continued focus on safety and security 26 Legacy Liabilities - Underfunding - At December 31 27 ($ millions) Cash Payments to Primary U.S. Pension and UMWA •Actions in 2013 enable tax efficient use of foreign earnings in an amount that is expected to be sufficient to fund U.S. pension payments and certain other cash flow needs. •Plan to fund future pension obligations with cash •Cash payments to UMWA expected to resume in 2033 28 Payments to Primary U.S. Pension Payments to UMWA 2014 Outlook •Organic revenue growth 5 - 8 % •Segment margin rate ~7% •Investing in Global Payments, Brink’s IMS, Commercial Strategy •Exploring U.S. Home Security Re-entry •Assumes no Venezuela devaluation in 2014 29 The Brink’s Company Fourth-Quarter 2013 Earnings Conference Call NYSE:BCO January 30, 2014 Appendix Non-GAAP Reconciliations GAAP Basis Gains on Acquisitions and Asset Dispositions (a) Net Monetary Asset Remeasurement Losses in Venezuela (b) Employee Benefit Settlement Losses (c) U.S. Retirement Plans (d) Adjust Income Tax Rate (e) Non-
